Citation Nr: 0509808	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1966 to March 1970.  He also had service in the Michigan 
National Guard.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In March 2004, the Board denied the veteran's claim.  The 
veteran appealed the denial to The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
November 2004, the Court vacated the Board's decision and 
remanded the claim to the Board for further action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a cervical spine 
disability.  The record shows that a private examiner noted 
in an August 2001 statement that the veteran's current 
complaints were related to his treatment in March 1991 while 
in the National Guard.  There is also a report of a VA 
examination in the file dated in March 2003 in which the 
examiner stated that the veteran's current neck symptoms were 
not related to the veteran's approximately 10 year old neck 
strain.  

The veteran has argued that the VA examiner had the veteran's 
claims file but did not address the favorable medical opinion 
of the private examiner. It has been argued that VA cannot 
rely upon a medical opinion that fails to discuss all of the 
evidence that supports the claim.  See Gabrielson v. Brown, 7 
Vet. App., 36, 40 (1994).  It is also argued that the 
examiner did not address a previous VA examiner's finding of 
degenerative disease.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate his cervical spine complaints. 
The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  
 
The claims file and a complete copy of 
this remand must be made available to the 
examiner for review, and the examiner 
must indicate in the examination report 
that this has been accomplished.  

The examiner should examine the veteran.  
A complete history should be taken and 
the veteran's complaints must be 
documented.  Any indicated diagnostic 
tests deemed necessary should be 
undertaken.  Thereafter, the examiner 
must offer an opinion with complete 
rationale as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's current 
in neck disability is related to his 
inservice treatment for an injury to his 
neck.  In this regard, the examiner 
should address all of the evidence of 
record, and specifically address the 
August 2001 statement from the private 
examiner, and the findings of the prior 
VA examination reports of record.  

2.  Thereafter, the RO should review the 
file and ensure that the above noted 
directives are carried out in full.  If 
any are not, including not providing 
adequate responses to the medical 
opinions requested, corrective action 
must be taken.  38 C.F.R. § 4.2 (2004); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

3.  Then the RO should review the record 
and ensure that all development actions 
have been conducted and completed in 
full.  The RO should then undertake any 
other action deemed necessary to comply 
with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  

4.  If any benefit sought remains denied, 
a supplemental statement of the case 
(SSOC) should be issued, and the 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




